Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is response to application filed 06/15/2020 in which claims 1-18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. 	Claims 1, 3, 9, 11, 12 are objected to because of the following informalities:  
 	Claim 1 defines “electro-optical or spectroscopic camera” in line 6. In the characterizing part of the claim lines 17-19 recites,” the transmit light from the lighting device to the lens barrel tip and transmit images from the lens barrel tip to the electro-optical camera, and a single-mode or multi-mode fiber optic data cable transmits the image data from the electro-optical camera to the data acquisition, data analysis, and data recording system”, but in this case only an “electro-optical camera” is mentioned. It is therefore unclear whether this type of transmission applies only to the “electro-optical camera” or also to a possibly provided “spectroscopic camera”. Appropriate correction is proposed by wording “electro-optical or spectroscopic camera” in the characterizing part also. 
 	Claims 3, 9, 11, 12 recites “(not shown)”, a typo for which correction is required. 
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 1, 10, 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 lines 10-13 the “Hazard zones 0/20, 1/21 and 2/22” render the claim indefinite and the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art, appropriate correction by adding reference to NEC, IEC or EN standards for clarification. 
 	Claim 10 defines “and for providing it with an increased interior pressure of ca. 5 to 20 mbar, preferably ca. 10 mbar”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
 	Claims 14, 17 the phrase of “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention such that they result in claim to be indefinite. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claims 1, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Murata et al. US 8,194,380 B2 (IDS provided in view of 06/29/2020) in view of Canty et al. (US 4,965,601) (IDS provided in view of 06/29/2020).


Regarding claim 1, Murata discloses a process-scope (Fig. 1 & Abstract teaches of the scope unit & Col 3 lines 59 -col 4 lines 8), for observing, monitoring, controlling and regulating chemical and physical processes in the interiors of explosion-proof reaction vessels, in particular in industrial facilities and during the operation thereof, i.e. without interruption of the production and/or research and development processes (Col 1 line 32-col 2 line 6 teaches of industrial endoscope for inspection and researching various aspects and capable of used in potentially explosive places ) wherein the device comprises an observation lens barrel (Figs. 1, 5, 30 ) with a lens barrel tip (Col 4 lines 1-5 teaches optical adapter 8 detachably attached to the tip of the insertion portion 4 ), and electro-optical or spectroscopic camera (col 17 lines 63- col 18 lines 5 teaches CCD 31 is attached to tip of the insertion portion 4 to monitor image picked up by CCD 31. Fig. 30, Video camera 58 provided in the main unit), a housing (col 18 lines 8-12 & Fig. 30 teaches control unit 3) with an electronic safety circuit ( fig. 27 & Col 17 lines 15-20 teaches lamp driving board 55 for driving lamp 56 provided in main unit ) and a lighting device ( fig. 27 teaches lamp 56), as well as a power supply unit (Fig. 4A teaches col 5 lines 5-10 teaches 41 battery ) and a data acquisition, data analysis, and data recording system (Fig. 5 teaches col 5 lines 32-35 teaches CPU video board 51) with image processing electronics (col 5 lines 32-35 teaches performing signal processing of picked-up images, recording processing of image signals and controls of playback), wherein the device comprises modules separated into different zones such that the lens barrel tip has no ignition sources and is suitable for use in an explosion-protected area, in particular Hazard Zones 0/20 and 1/21 in an explosion-protected area ( Fig.1 teaches control unit 3 attached to the insertion portion 4, the observer unit being formed by the control unit , the insertion portion 4 and optical adapter 8, as shown in Fig. 4C the observer unit 2 is arranged in zone 0 or zone 1 &  Col 5 lines 15-25 teaches FIG. 4C, the scope unit 2 is disposed in an area (for example, area defined as Zone 0 or Zone 1), and the image of an object is picked up. In this state, as shown in FIG. 4C, the main unit 1 is disposed in a non-hazardous area or an area where explosion is less likely than other areas (Zone 2 area).), wherein the housing (3) is suitable for use in an explosion-protected area, in particular in the highest Hazard Zone 1/21 and/or the second highest Hazard Zone 2/22 of an explosion-protected area (Col 5 lines 15-25 Main unit 1 being arranged in a non-hazardous zone or in a zone less likely to explode than in other zones & Fig. 30 col 1 line 33 –col 2 line 7, col 17 line 63 –col 18 line 49 ), wherein the power supply unit and the data acquisition, data analysis, and data recording system is suitable for use in an explosion- protected area (Fig. 30 col 18 lines 5 -10 teaches A power supply is supplied from the power board 52 to the video camera 58), in particular in the NH Hazard Zone of an explosion-protected area, wherein optical fibers wherein optical fibers, in particular fiber-optic cables  transmit light from the lighting device to the lens barrel tip (Fig. 27 col 17 lines 10-20 teaches a lamp 56 and a lamp-driving board 55 for driving the lamp 56 are disposed in the main unit 1 shown in FIG. 27. The light emitted from the lamp 56 is introduced into the optical adaptor 8 via a light-guide 57), and transmit images from the lens barrel tip (8)  to the electro-optical camera (Fig. 30 col 8-11 teaches  An image guide 81 is disposed on the tip of the insertion portion 4, and the image from this image guide 81 is introduced to the scope connector 5 via the fiber scope 82 or the bore scope An image guide 81 is disposed on the tip of the insertion portion 4, and the image from this image guide 81 is introduced to the scope connector 5 via the fiber scope 82 or the bore scope. This image is picked up by the video camera 58 and displayed on the LCD monitor 12.),
 	Murata does not explicitly disclose; and a single-mode or multi-mode fiber optic data cable transmits the image data from the electro-optical camera to the data acquisition, data analysis, and data recording system. However Canty discloses and a single-mode or multi-mode fiber optic data cable transmits the image data from the electro-optical camera to the data acquisition, data analysis, and data recording system (col 2 lines 50-55 teaches camera viewing system where visual observations can be recorded, digitized and analyzed during or after viewing &  col 3 lines 5-20 teaches of CCD or CCTV or suitable camera means& col 4 lines 62-66 & Figs. 1-3 teaches at the rear of camera 2 are video and power connections 15 which permit the source of electrical energy for transmission of the composite video by coaxial cable or fiber optics). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the an endoscope apparatus capable of being used in places potentially explosive for inspecting and researching of Murata with a viewing system that can view the interior of vessel using a camera of Canty in order to provide a system to record activities within the vessel or to provide observation means at a remote location.

 	Regarding claim 15, Murata in view of Canty discloses the process scope according to claim 1, Murata further discloses wherein the data acquisition, data analysis, and data recording system comprises at least one analysis module with which parameters Col 5 lines 32-40 The CPU video board 51 governs the control of entire endoscope apparatus. The CPU video board 51 conducts, for example, signal processing of the picked up images, recording processing of the image signals, and control of replaying. In addition, the CPU video board 51 conducts measurement, for example, with respect to the environmental temperature measured by the thermistor 34. Furthermore, an LCD monitor 12 is attached to the main unit 1. The LCD monitor 12 displays the picked up images).

 	Regarding claim 18, Murata discloses a method of in-line or in situ observation, monitoring, control, and regulation of chemical and physical processes in the interiors of explosion-proof reaction vessels, in particular in industrial facilities and during the operation thereof, i.e. without interruption of the production and/or research and development processes (Col 1 line 32-col 2 line 6 teaches of industrial endoscope for inspection and researching various aspects and capable of used in potentially explosive places), comprising; inserting the tip of the process scope of claim 1 (see rejection of claim 1 above) into the interiors of explosion- proof reaction vessels ( Abstract & Col 1 lines teaches of endoscope used in inspecting capable of being used in boilers, and in potentially explosive places, optical adapter 8 detachably attached to the tip of the insertion portion 4 is an explosion-proof construction in scope unit 2), FIG. 4C, the scope unit 2 is disposed in an area (for example, area defined as Zone 0 or Zone 1), and the image of an object is picked up. In this state, as shown in FIG. 4C, the main unit 1 is disposed in a non-hazardous area or an area where explosion is less likely than other areas (Zone 2 area)); illuminating the interiors of explosion-proof reaction vessels with the lighting device (Fig. 27 col 17 lines 10-20 teaches a lamp 56 and a lamp-driving board 55 for driving the lamp 56 are disposed in the main unit 1 shown in FIG. 27. The light emitted from the lamp 56 is introduced into the optical adaptor 8 via a light-guide 57),
 	Murata does not explicitly disclose and transmitting the image data from the electro-optical camera to the data acquisition, data analysis, and data recording system. However Canty discloses and transmitting the image data from the electro-optical camera to the data acquisition, data analysis, and data recording system (col 2 lines 50-55 teaches camera viewing system where visual observations can be recorded, digitized and analyzed during or after viewing &  col 3 lines 5-20 teaches of CCD or CCTV or suitable camera means& col 4 lines 62-66 & Figs. 1-3 teaches at the rear of camera 2 are video and power connections 15 which permit the source of electrical energy for transmission of the composite video by coaxial cable or fiber optics). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the an endoscope apparatus capable of being used in places potentially explosive for inspecting and researching of Murata with a viewing system that can view the interior of vessel using a camera of Canty in order to provide a system to record activities within the vessel or to provide observation means at a remote location.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. US 8,194,380 B2 (IDS provided in view of 06/29/2020) in view of Canty et al. (US 4,965,601) and Hirata et al. US 2008/0242927 A1 (IDS provided in view of 06/29/2020).

 	Regarding claim 14, Murata in view of  Canty  discloses the process scope according to claim 1,  Murata in view of    Canty does not explicitly disclose, wherein the lens barrel tipAbstract & para [0006], Para [0090] - [0105] teaches cooling the tip of an endoscope using a cooling means so that the endoscope can be also be used at higher temperatures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the endoscope apparatus capable of being used in places potentially explosive for inspecting and researching and of Murata in view of Canty with endoscope cooling device is to cool an insertion portion having an observation portion at the distal end of Hirata in order to provide system in which Insertion part of endoscope can be effectively cooled at low cost by providing cooling device at insertion part, thus test subject can be correctly observed in a high temperature environment.

12.  	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Murata et al. US 8,194,380 B2 (IDS provided in view of 06/29/2020) in view of Canty et al. (US 4,965,601)  (IDS provided in view of 06/29/2020) and Lemelson et al. (US 6,227,842 B1) (IDS provided in view of 06/29/2020).

 	Regarding claim 16, Murata in view of  Canty discloses the  process scope according to claim 15, Murata in view of   Canty does not explicitly disclose wherein the analysis module comprises numerous and/or different electro-optical and/or spectroscopic cameras with different recording functions, such as the imaging rate (frame rate), monochrome or polychrome image resolution with different brightness and/or color resolutions, and/or with different optical properties such as focus, enlargement, or light intensity, and/or with different image processing electronics. However Lemelson discloses wherein the analysis module comprises numerous and/or different electro-optical and/or spectroscopic cameras with different recording functions, such as the imaging rate (frame rate), monochrome or polychrome image resolution with different brightness and/or color resolutions, and/or with different optical properties such as focus, enlargement, or light intensity, and/or with different image processing electronics (Fig. 3, Col 7 line 29-col 8 line 16 generate the input data for the image 44 and spectral 48 analysis computers. The digital video signals output from converter 24 are input to the computer and signal switching circuit 12, and then routed to image analysis computer 44 or spectral analysis computer 46. The image analysis computer 44, or the spectral analysis computer 46, analyze the digital image data to determine and quantify characteristics of the combustion process).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the endoscope apparatus capable of being used in places potentially explosive for inspecting and researching and of Murata in view of Canty with combustion monitoring and control system of analyzing image data to quantity and optimize the combustion 

 	Regarding claim 17, Lemelson further discloses the process scope, wherein these cameras can be adjusted remotely, e.g. with respect to focus and zoom (Col 7 lines 59-67 teaches camera on rotating pedestal controlled to scan, the camera 28 can be mounted on a robotic arm, or have controls to alter filters, fields of view, or other scanning parameters).  

 	Allowable Subject Matter
13.  	Claims 2-9, 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the lens barrel tip has an explosion-proof double barrier that comprises a distal first sealing barrier and a proximal second sealing barrier, wherein the first sealing barrier has at least one first seal between each of the mating surfaces of the lens barrel components  in the lens barrel tip, which fit precisely to one another, and wherein there is at least one second seal between 3each of the mating surfaces of the lens barrel components of the lens barrel tip, which fit precisely to one another, wherein at least one first seal and at least one second seal in the double barrier are pressure-tight at a process pressure of ca. 100 bar, and have a process temperature resistance to at least 1500 C. 

Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425